Citation Nr: 0928723	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-06 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the right eye resulting from surgery 
performed by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from two rating 
decisions dated in December 2004 and August 2005 of the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Columbia, South Carolina in which the RO denied 
the appellant's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability of the right eye 
resulting from surgery performed by the Department of 
Veterans Affairs and claim of entitlement to service 
connection for a right arm disorder, to include 
osteochondroma of the right humerus.  The appellant, who had 
active service from January 1965 to March 1965, appealed 
those decisions to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in March 2006.  Thereafter, in 
a July 2007 decision, the Board denied the appellant's 38 
U.S.C.A. § 1151 claim and remanded his claim of entitlement 
to service connection for a right arm disorder.  The Board 
observes for the record that the issue of entitlement to 
service connection for a right arm disorder has not been 
returned to the Board for appellate review.  

The appellant appealed the Board's July 2007 decision to the 
United States Court of Appeals for Veterans Claims ("CAVC" 
or "Court").  In a March 2009 order, the Court vacated and 
remanded the portion of the Board's July 2007 decision 
concerning the appellant's 38 U.S.C.A. § 1151 claim in light 
of a Joint Motion for Partial Remand ("Joint Motion") 
submitted by the parties. See March 2009 Joint Motion for 
Partial Remand; March 2009 order.  The case has since been 
returned to the Board for further review. 

In light of the March 2009 CAVC order and the instructions 
set forth in the March 2009 Joint Motion, the Board hereby 
REMANDS the appellant's claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional disability of the 
right eye resulting from surgery performed by the Department 
of Veterans Affairs to the RO for further development.  VA 
will notify the appellant if further action is required on 
his part.  


REMAND

A review of the record with respect to the appellant's claim 
of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability of the right eye resulting from 
surgery performed by the Department of Veterans Affairs 
discloses a need for further development prior to final 
appellate review.  

As discussed in the Board's July 2007 decision, the appellant 
in this case argues that he should be granted compensation 
under 38 U.S.C.A. § 1151 for an additional disability of his 
right eye that he contends developed as a result of a 
panretinal photocoagulation ("PRP") laser procedure 
performed in connection with his proliferative diabetic 
retinopathy at the VA Medical Center in Charleston, South 
Carolina. See March 2005 and April 2009 statements in support 
of claim; September 2005 VA examination report, p. 1; March 
2006 BVA hearing transcript, pgs. 7-14.  Specifically, the 
appellant contends that the VA ophthalmologist who performed 
his most recent right eye laser surgery negligently burned 
his right optic nerve, causing additional disability. Id.  

Prior to addressing the merits of the appellant's claim, the 
Board observes for the record that the appellant asserts that 
the laser surgery which allegedly caused his additional right 
eye disability occurred in November 2003, September 2004 or 
November 2004. March 2006 BVA hearing transcript, p. 10; 
March 2005 and April 2009 statements in support of claim.  
While the appellant's complaints of diplopia appear to date 
to December 2003 (September 2004 VA medical records), a 
review of the appellant's VA medical records dated from March 
2003 to February 2005 indicates that his most recent laser 
surgery of the right eye performed at the Charleston VA 
Medical Center took place in June 2004. See VA medical 
records dated in October 2003 (appellant underwent PDR 
procedure of the right eye), November 2003 (appellant 
underwent PDR procedure of the left eye), June 2004 
(appellant scheduled for PDR procedure of the left eye but 
underwent PDR procedure for the right eye) and August 2004 
(appellant underwent PDR procedure of the left eye).  All 
medical records related to the appellant's bilateral eye 
laser treatment from March 2003 to December 2005 appear to be 
associated with the claims file.   

In support of his claim, the appellant relies upon private 
medical records provided by two separate optometrists who 
examined him subsequent to his most recent right eye laser 
procedure. See private medical records from S.S., O.D. dated 
from July 2004 to March 2005; statement provided by S.C., 
O.D. dated in May 2005. Specifically, the appellant relies 
upon medical records from S.S., O.D. which indicate that the 
appellant was first seen in July 2004 for complaints of 
double vision.  A work-up examination performed in connection 
with the July 2004 visit reflects a notation of the appellant 
having an uncorrected right eye visual acuity of 20/150; 
however, no right eye corrected acuity finding was reported 
at that time.  The appellant was seen again by Dr. S. in 
February 2005, at which time his corrected and uncorrected 
right eye visual acuity was reported to be 20/400.  The 
appellant's February 2005 medical notes allude to the 
possibility that the appellant's right eye examination 
revealed evidence of laser marks on the optic nerve head. 
February 2005 medical notes from Dr. S. ("Disc  .30 C/D, 
Dist. Marg, Pink NRR; Laser hits on and close to ONH").  
However, the Board observes that no such notation regarding 
laser burns was noted during the appellant's previous 
examination with Dr. S. July 2004 medical notes from Dr. S. 
(Disc  .30 C/D, Dist. Marg, Pink NRR;).  In addition, the 
appellant submitted a May 2005 medical opinion from S.C., 
O.D. in support of his claim.  In his statement, Dr. C. 
reports that he evaluated the appellant in May 2005 and found 
clear evidence of laser burns in and at the border of the 
appellant's right optic nerve. See May 2005 statement from 
Dr. C.  Dr. C. opined that the appellant's [presumably June 
2004] laser surgery decreased and limited his acuity of the 
right eye and resulted in the appellant becoming disabled. 


In its July 2007 decision, the Board found that the 
preponderance of the evidence was against the appellant's 
claim after concluding that the private medical records 
discussed above and the medical opinion from Dr. C. were less 
persuasive than the other medical evidence contained in the 
claims file, to include a VA medical opinion provided by a VA 
ophthalmologist. See September 2005 VA examination report.  
In his initial report, formulated without access to the 
appellant's claims file, the VA examiner indicated (among 
other things) that the appellant's right optic nerve was 
obscured by a tuft of neovascularization; and that it was 
impossible for him to tell by examination alone whether this 
tuft was old or new. Id.  However, his examination indicated 
that the appellant's macular center had not been lasered. 
Id., p. 2.  After receiving the appellant's claims file and 
reviewing the appellant's medical records, the VA examiner 
ultimately opined that the appellant's decreased vision of 
his right eye was more likely than not due to the worsening 
of his diabetic retinopathy. Id., pgs. 3-4.  In addition, the 
examiner stated that he saw no evidence that the appellant's 
right optic nerve had been damaged by the June 2004 laser 
treatment; and that he saw no evidence that the appellant's 
vision problems were the result of inappropriate or badly 
performed or negligent laser treatment. Id., p. 4.  

In formulating his medical opinion, the VA examiner 
acknowledged the discrepancies between the medical 
information contained in the appellant's VA medical records 
(supplied by the appellant's VA ophthalmologists) and the 
information provided by Dr. S. and Dr. C.  However, the VA 
examiner felt that the evidence contained in the appellant's 
VA medical records was more reliable and probative in 
comparison to the opinions of Dr. S. and Dr. C. in light of 
the fact that neither Dr. C. nor Dr. S. were the appellant's 
regular treating physicians (and thus had not been following 
his care).  The VA examiner also discounted the findings of 
Drs. C. and S. in light of the fact that he himself (as an 
ophthalmologist trained in this area) had a difficult time 
assessing the appellant's right optic nerve since a 
fibrovascular tuft of neovascularization obscured his view.  
The VA examiner found it difficult to see how either Dr. S. 
or Dr. C. could evaluate the appellant's optic nerve for 
laser burns in light of this neovascularization and the fact 
that he now believed that the appellant's neovascularization 
apparently had been present for at least the previous 18 
months. Id., pgs. 3-4; see also VA medical records dated in 
May 2004 (the appellant was diagnosed with retinal 
neovascularization NOS and retinal neovascularization); 
August 2004 (examination of the appellant's eye noted that 
the disk was obscured supertemporally approximately 50 
percent by a fibrovascular membrane) and September 2004 
(examination revealed that the appellant's optic nerve head 
was obscured by a fibrovascular membrane).  Additional 
evidence relied upon by the VA examiner consisted of a 
fluorescein angiogram, which revealed no evidence to suggest 
that the appellant had any type of laser damage to the right 
optic nerve. Id.   

In the March 2009 Joint Motion for Partial Remand, the 
parties argued that the Board erred in issuing its July 2007 
decision in that it improperly relied upon the September 2005 
VA examination report referenced above.  Specifically, the 
parties asserted that the Board should have sought 
clarification from the September 2005 VA examiner as to how 
he determined that the appellant's neovascularization of the 
right eye had been present for at least 18 months. March 2009 
Joint Motion, p. 3.  In addition, the parties asserted that 
clarification should have been obtained because the September 
2005 examination report appeared to contain contradictory 
statements in that the VA examiner indicated elsewhere in his 
report that it was impossible for him to tell whether the 
appellant's tuft of neovascularization was new or old; and 
therefore it was unclear whether the VA examiner believed 
that the appellant's "tuft was necessarily present at the 
time of the July 2004 opinion of Dr. S. or the May 2005 
opinion of Dr. C." Id., pgs. 3-4.  Lastly, the parties 
argued that remand of the appellant's claim was necessary on 
the basis that the Board failed to provide sufficient reasons 
and bases as to whether it improperly relied on the VA 
examiner's conclusion that the medical opinions from Drs. S. 
and C. were less persuasive than the evidence contained in 
the appellant's VA medical records since neither Dr. C. nor 
Dr. S. were the appellant's regular treating physicians. Id., 
pgs. 2-3.    

In light of the above-referenced deficiencies, the parties 
requested that the portion of the Board's July 2007 decision 
pertaining to the issue of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for additional disability of 
the right eye resulting from surgery performed by the 
Department of Veterans Affairs 
be vacated and remanded.  In its March 2009 order, the Court 
granted the parties Joint Motion and directed the Board to 
comply with the instructions set forth therein.   

Therefore, in compliance with the CAVC's March 2009 order, 
the Board finds that this case must be remanded for the 
purpose of obtaining a clarifying addendum medical opinion 
from the September 2005 VA medical examiner referenced above.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  The appellant's claims file should 
be returned to the September 2005 VA 
examiner (if available) or another 
qualified examiner for a clarifying 
addendum medical opinion that addresses 
the questions raised by the parties in 
the March 2009 Joint Motion for Partial 
Remand.  

The examiner should be asked to discuss 
the evidence upon which he concluded 
that the appellant's right eye 
neovascular tuft had been present for at 
least 18 months prior to September 2005 
and whether this conclusion contradicted 
his earlier statement that it was 
impossible for him to tell "whether 
[the appellant's] tuft is new or old." 
March 2009 Joint Motion, pgs. 3-4.  

Lastly, the examiner should be asked to 
review the evidence associated with the 
claims file subsequent to the issuance 
of his September 2005 medical opinion, 
and affirm, reverse, or modify his prior 
conclusion that the appellant's right 
eye visual loss is directly related to 
his diabetic retinopathy and is not the 
result of error or negligence on the 
part of VA. September 2005 VA 
examination report, pgs. 4-5.  

A complete rationale should be offered 
for all opinions and conclusions 
expressed.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence of record.  If the benefit sought is not 
granted, the appellant and his attorney should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with a Court order; and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

